
	

113 S2699 IS: To require the National Credit Union Administration to provide pass-through share insurance for the deposits or shares of any interest on lawyers trust accounts, and for other purposes.
U.S. Senate
2014-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2699
		IN THE SENATE OF THE UNITED STATES
		
			July 30, 2014
			Mr. King (for himself and Mr. Warner) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs
		
		A BILL
		To require the National Credit Union Administration to provide pass-through share insurance for the
			 deposits or shares of any
			 interest on lawyers trust accounts, and for other purposes.
	
	1.Insurance of amounts held on behalf of othersSection 207(k) of the Federal Credit Union Act (12 U.S.C. 1787(k)) is amended—(1)in paragraph (1)(A)—(A)by inserting after payable to any member the following: , or to any person with funds lawfully held in a member account,; and(B)by striking and paragraphs (5) and (6);(2)in paragraph (2)(A), by striking (as determined under paragraph (5));(3)by redesignating paragraph (5) as paragraph (6); and(4)by inserting after paragraph (4) the following:(5)Coverage for interest on lawyers trust accounts and other similar escrow accounts(A)Pass-through insuranceThe Administration shall provide pass-through share insurance for the deposits or shares of any
			 interest on lawyers trust account (commonly referred to as IOLTA) or other similar escrow accounts.(B)Treatment of IOLTAs(i)Treatment as escrow accountsFor share insurance purposes, IOLTAs are treated as escrow accounts.(ii)Treatment as member accountsIOLTAs and other similar escrow accounts are considered member accounts for purposes of paragraph
			 (1), if the attorney administering the IOLTA or the escrow agent
			 administering the escrow account is a member of the insured credit union
			 in which the funds are held.(C)DefinitionsFor purposes of this paragraph:(i)Interest on lawyers trust accountThe terms interest on lawyers trust account or IOLTA mean a system in which lawyers place certain client funds in interest-bearing or dividend-bearing
			 accounts, with the interest or dividends then used to fund programs such
			 as legal service organizations who provide services to clients in need.(ii)Pass-through share insuranceThe term pass-through share insurance means, with respect to IOLTAs and other similar escrow accounts, insurance coverage based on the
			 interest of each person on whose behalf funds are held in such accounts by
			 the attorney administering the IOLTA or the escrow agent administering a
			 similar escrow account, in accordance with regulations issued by the
			 Administration.(D)Rule of constructionNo provision of this paragraph shall be construed as authorizing an insured credit union to accept
			 the deposits of an IOLTA or similar escrow account in an amount greater
			 than such credit union is authorized to accept under any other provision
			 of Federal or State law..
			
